DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 23, line 3: “the coupling” should be corrected to - -a coupling- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrill (US 6,080,018).
Regarding claim 16: Ferrill teaches an electrical shielding assembly (at 122; Fig. 6) for a network connector 24 (see Figs. 1 and 6), the electrical shielding assembly comprising an inner ferrule 120, that is adapted to be crimped on a stripped cable end (at 114; Fig. 6) of a shielded cable 26 to be in electrical contact with a shielding 114 of the cable 26 (see Fig. 6), and an outer ferrule 122, wherein the outer ferrule 122 is an electrical shielding member and is adapted to be crimped over the inner ferrule 120 (see Fig. 6), so that the inner ferrule 120 is at least partially received within an interior space of a receiving portion of the electrical shielding member (e.g. see Fig. 6 for the inner ferule 120 located within the outer ferule/electrical shielding member 122).  
Regarding claim 17: Ferrill teaches all the limitations of claim 16 and further teaches wherein the inner ferrule 120 further comprises a number of engagement protrusions that protrude inwardly into and/or outwardly fromResponse to Non-Final Office Action mailed August 20, 2021 US Patent App No. 16/970,303Page 5 of 10the inner ferrule (e.g. see zig ag pattern seen in Fig. 6), wherein the engagement protrusions are formed as embossment, piercing, rim hole, and/or a louver or a combination thereof (see Fig. 6).  
Regarding claim 22: Ferrill teaches a network connector assembly (Fig. 1) comprising: a shielded cable 26; at least one electrical contact terminal 106, being electrically connected to a wire of the cable 26 (see Fig 7); a network connector housing 102, and an electrical shielding assembly (at 122; Fig. 6) comprising sdsd’
 an inner ferrule 120, that is adapted to be crimped on a stripped cable end (at 122; Fig. 6) of a shielded cable 26 to be in electrical contact with a shielding 114 of the cable (see Fig. 6), and an outer ferrule 122, wherein the outer ferrule 122 is an electrical shielding member adapted to be crimped over the inner ferrule 120 (see Fig. 6), so that the inner ferrule 120 is at least partially received within an interior space of a receiving portion of the electrical shielding member (e.g. see Fig. 6 for the inner ferule 120 located within the outer ferule/electrical shielding member 122), wherein the inner ferrule 120 is crimped on a stripped cable end of the shielded cable 26 and is in electrical contact with a shielding of the cable (Fig. 6), and wherein the shielding of the cable is folded back, and covers the inner ferrule 120 at least partially (Fig. 6), and wherein the electrical shielding member is crimped over the shielding that covers the inner ferrule (see Fig. 6), so that the shielding 114 is at least partially sandwiched between the inner ferrule and the electrical shielding member (see Fig. 6).  
Regarding claim 23: Ferrill teaches all the limitations of claim 22 and further teaches wherein the network connector housing 102 comprises at least one counter coupling element (e.g. wall of housing 102; Fig. 5), and wherein the counter coupling element is coupled with a coupling element of the electrical shielding member (see Fig. 1).

Allowable Subject Matter
Claims 1, 3-10, 12-14 are allowed.
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an electrical shielding member for a network connector, comprising an engagement element, protruding inwardly into the interior space of the receiving portion, wherein the engagement element is adapted to be engaged with the cable and/or a fastening ferrule of the cable, the electrical shielding member further comprising: at least one contact beam, extending from the receiving portion, wherein the contact beam is adapted to be electrically connected to a counter electrical shielding member of a counter connector
; this in combination with the remaining limitations of the claim. 
Regarding claims 3-10, 12-14: are allowable based on their dependency on claim 1.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Response to Arguments
Applicant’s arguments with respect to claims 16 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.